Allow me, Sir,
to express the pleasure of the Republic of Croatia at
your election to the post of President of the General
Assembly. At this crucial moment in the history of the
United Nations, we are gratified that a friend of
multilateralism will be guiding the work of the
Assembly. May I also commend the work of your
predecessor, Mr. Jean Ping, for his remarkable
leadership and tenacity in bringing the fifty-ninth
session to a successful conclusion.
I would like to extend the sincere condolences of
the people of Croatia to the people of the United States
of America on the loss of life and suffering occasioned
by Hurricane Katrina. We can take some small comfort
from the fact that at such times of need nations
instinctively reach out to help others. This provides
vivid illustration of the best of humanity and its
enormous potential to do good and build a better
world.
We believe that the United Nations continues to
be indispensable for building a better world. All States
benefit from a strong United Nations. Small and
medium-sized States, which form the great majority of
Members, can articulate their diverse interests at the
global level through this universal forum more
effectively than in any other. Croatia remembers that
the United Nations played a prominent role in its
re-emergence as a sovereign State.
Yet the difficulty with which agreement was
achieved on the outcome document reflects the present
state of the world in which we live. We should not look
at this imperfect document through rose-colored
eyeglasses. Rather, we should grasp the potential that it
holds for moving towards broader and deeper reforms.
While we may have broad agreement on the goal ó a
more efficient and effective United Nations working in
the service of mankind ó we have created only some
of the contours of reform. As the Secretary-General has
reminded us, we should not consider that the job has
been done. The details remain incomplete.
Let us move now to the details without delay. Let
us move forward in helping developing countries
achieve the Millennium Development Goals (MDGs).
Let us operationalize the Peacebuilding Commission
and the Human Rights Council. Let us introduce the
processes required to strengthen Secretariat
management.
Diplomacy is often about compromise. That word
has been used frequently in describing the World
Summit Outcome document (resolution 60/1).
However, compromise should not be used as a
synonym for regression. Development is a pillar of the
United Nations mandate, and the MDGs are
international obligations.
Over the years, the development dialogue has
resulted in a number of key international documents,
which bear witness to the progress on poverty-related
issues and the ways in which we have agreed to
address those vital challenges. Johannesburg and
Monterrey are prominent among them.
While it is important to reaffirm the agreed
international development framework, it is equally
necessary to move forward. Comprehensive debt relief,
on which there was progress earlier this year at
Gleneagles, and better trade access to the markets of
developed countries, which must be an outcome of the
Doha round, chart the way forward.
The road to the achievement of the MDGs on
which we set out five years ago has been an uneven
one. There has been rapid growth in some parts of the
globe, resulting in the movement of millions out of
poverty. At the same time, sub-Saharan Africa has
15

stagnated. Small island developing States have special
vulnerabilities which threaten their very existence. The
achievement of the MDG targets by 2015 requires
national and international implementation strategies.
We know that the current level of aid is not
enough to achieve the MDGs. It is necessary to look at
ways to increase the effectiveness of existing aid,
introduce innovative sources of financing and adhere to
the agreed timetable for progressively increasing flows.
In this regard, Croatia supports the Declaration on
Innovative Sources of Financing for Development.
As a country with an economy in transition and
as a European Union (EU) candidate, Croatia is
undergoing significant internal structural change and
external policy scrutiny. We seek to balance those often
competing demands by including our MDG obligations
within the context of other policy implementation in
the transition and EU accession processes. We have
developed national development targets based on the
MDGs, taking into account our progress to date.
From its coastline, with its over 1,200 islands, to
its Karst hinterland and the mountains and plains
beyond, Croatia's environment offers rare diversity in a
relatively small geographic area. We are vitally
interested in the preservation of our national
environmental heritage, as well as of the whole of the
common environment of mankind. For that reason, we
welcome the extensive treatment of environmental
issues in the outcome document and reiterate our
support for the key concept of sustainable
development.
An effective multilateral system must rely upon
the interaction of States which are responsible
domestic and international actors. In recent years,
threats to peace and security have become very
common topics of discussion in global affairs. With
good reason, much effort has been invested in rallying
the required international cooperation for the creation
of strategies to confront old and new threats to States.
Croatia believes that the United Nations should
continue to be in the frontline of that process.
The fight against terrorism and transnational
organized crime is among the greatest challenges we
face. Last week, the Croatian President signed the
Convention for the Suppression of Acts of Nuclear
Terrorism. That Convention, which took several years
to negotiate, is a step forward towards concluding a
comprehensive international convention on terrorism.
States must make greater efforts to ensure that it comes
to fruition during the sixtieth session of the General
Assembly.
Croatia regrets that there has been no meaningful
progress on disarmament and non-proliferation. The
ongoing stalemate, coming, as it does, in the aftermath
of the unsuccessful Review Conference of the Treaty
on the Non-Proliferation of Nuclear Weapons (NPT) in
May, is a disappointment. We support the recent efforts
by a number of States in relation to the NPT-based
upon the three pillars of non-proliferation,
disarmament and peaceful nuclear cooperation - as
well as the universal adoption of the comprehensive
safeguards agreements and additional protocols.
Countries which have experienced conflict and
subsequently rebuilt their national capacities and
institutions understand well the link between security
and development. Both security and development are
individual pillars of the work of the United Nations.
However, we know that together they are vital for
sustainable development. Security and development are
mutually reinforcing, providing the foundations for the
well-being of individuals and of the States in which
they live.
Croatia took an active interest in the negotiations
on the Peacebuilding Commission. It is clear that such
an intergovernmental body is needed to fill a void in
the United Nations system. While the expertise of the
United Nations in peacekeeping is not in doubt, the
challenges of building and entrenching peace are
different. We have argued for the inclusion in the
membership of the Commission of countries with
national experience in peacebuilding. We are pleased
that that position was reflected in the outcome
document. The inclusion of small States whose own
experience has spanned the transition from conflict to
relief and, subsequently, development, will add an
important dimension which would be absent if the
Commission were constituted solely by large, wealthy
or powerful States.
The Peacebuilding Commission should assist
States to develop and strengthen their key governance
institutions and assist local authorities in creating the
conditions for sustainable development, including
economic growth. It should always ensure that the
process is one which is driven by the State concerned
and by the key stakeholders within it. If internal
16

conflicts can be quelled and prevented from recurring,
then we are creating the conditions for a safer world.
We believe that the reform of the Security
Council is necessary with regard to both its
membership and its working methods. We look forward
to further progress being made during the current
session of the General Assembly on this matter.
Clearly, any solution will require the support of as
large a group of Member States as possible.
Croatia has been a factor of stability in a
neighbourhood where past instability has taken a heavy
toll, not only on the countries in the region but also on
the broader international community. Our enhanced
cooperation with our neighbours is a sure basis for
entrenching stability and ensuring preconditions for the
expansion of economic opportunities for South-East
Europe as a whole. We shall continue to play that
regional role.
Having successfully evolved through the
peacebuilding spectrum, Croatia is now playing its part
as a contributor to more than half of the United Nations
peacekeeping operations throughout the world, and
training peacekeepers from emerging troop-
contributing countries. We are using our national
experience to help others in need.
We are now ready to take the next step in our
responsibilities as a Member of the United Nations and
as a global citizen. For that reason, the Republic of
Croatia has presented its candidature for a
non-permanent seat on the Security Council in the
elections to be held in 2007.
The postulates within the United Nations Charter
on human rights serve as a universal measure for all
nations and peoples. They are at the core of the work
of the United Nations. That is why we have supported
the efforts to reform and strengthen the United Nations
human rights machinery. Croatia supports the decision
to strengthen the Office of the United Nations High
Commissioner for Human Rights and to increase the
resources allocated to it. Existing machinery in the area
of human rights - one of the fundamental pillars of
the United Nations system - requires such reforms.
Croatia welcomes the decision to establish a
Human Rights Council as a new organ with the
responsibility for promoting universal respect for the
protection of human rights and addressing their
violation, wherever they may occur. We are
disappointed that the necessary political will was not
found to conclude an agreement on the Council in the
lead-up to the world summit. However, we will work
constructively with other Member States in seeking
consensus so that as yet undecided elements relating to
that Council can be settled during the sixtieth session.
Croatia is pleased to see the inclusion of an
agreement on the ìresponsibility to protectî in the
outcome document. The frustration and suffering that
can be caused by inaction on the part of the
international community, inert in the face of
aggression, has been witnessed all too frequently. We
welcome this positive development as a step towards a
new normative framework.
Democracy brings freedom for the individual and
contributes to the legitimacy of States. As a signatory
of the Warsaw Declaration: Towards a Community of
Democracies, Croatia fully recognizes the importance
of strengthening democracy and advancing its global
acceptance as a universal value. Capacity-building can
strengthen States by reinforcing the institutions that
ensure the rule of law, equity, access and stable
government.
Croatia supports the enhancement of the capacity
of the United Nations to promote and reinforce
democratic institutions and practices around the world.
We welcome the decision to establish a Democracy
Fund and have, as a concrete measure of our support,
made a financial contribution towards its
establishment.
Only an efficiently functioning United Nations
system can respond to contemporary challenges. This
requires effective mandates for the principal organs.
Yet, there are distinctly different conceptions among
Member States of the principle of State sovereignty.
These differences, as we have seen in the recent
negotiations, impact directly upon the prospects of
adjusting the mandates and interrelationships of the
principal organs of the United Nations to the realities
of the twenty-first century. We all have more work
ahead of us on this account.
Croatia supports the efforts to introduce
significant human resource management reforms in the
Secretariat. The United Nations cannot afford to have a
Secretariat that is not managed in accordance with
contemporary standards and practices. For the same
reason, we support system-wide coherence, both in
management and policy.
17

There have been many high-minded words
uttered on behalf of the United Nations in this Hall
during the past week. When we leave this place, let us
not forget the principles that we have invoked and the
pledges that we have made. Only this can ensure that
we accelerate progress towards achievement of both
the MDGs and United Nations reform. For its part, you
can be assured that the Republic of Croatia shall
continue to be a constructive participant in these
efforts.